Citation Nr: 9931666	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  95-17 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 

Entitlement to service connection for a residual scar of the 
nose for removal of hemangioma.

Entitlement to service connection for residuals of bilateral 
inguinal herniorrhaphies.

Entitlement to service connection for alopecia.

Entitlement to service connection for soft-tissue sarcoma.

Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1964 to May 1967.  
He served in Vietnam from April 1966 to May 1967.

A December 1984 RO rating decision denied service connection 
for residuals of agent orange, a scar of the nose from 
excision of a lesion.  The veteran was notified of this 
determination in December 1984 and he did not appeal.

A September 1988 RO rating decision denied service connection 
for residuals of agent orange, claimed as alopecia.  He was 
notified of this determination in September 1988 and he did 
not appeal.

In 1991 and 1993, the veteran requested service connection 
for PTSD, a permanent and total disability rating for pension 
purposes, service connection for residuals of bilateral 
inguinal herniorrhaphies, and service connection for soft 
tissue sarcoma, and he submitted an application to reopen the 
claims for service connection for a scar of the nose and 
alopecia.  Since the final December 1984 RO rating decision, 
denying service connection for a scar of the nose due to 
exposure to agent orange, and the final September 1988 RO 
rating decision, denying service connection for alopecia due 
to exposure to agent orange, various legislation has been 
enacted for granting service connection for various 
disabilities based on exposure to agent orange on a 
presumptive basis.  Under the circumstances, the Board will 
consider the claims for service connection for a scar of the 
nose and alopecia on a de novo basis, as did the RO.  Spencer 
v. Brown, 4 Vet. App. 283 (1993).

The issues of entitlement to service connection for PTSD, 
residuals of bilateral inguinal herniorrhaphies, alopecia, 
and soft tissue sarcoma, and entitlement to a permanent and 
total disability rating for pension purposes will be 
addressed in the remand portion of this decision.


FINDING OF FACT

The veteran has not submitted competent (medical) evidence 
linking the hemangioma of the nose, first found after 
service, to an incident of service, including exposure to 
agent orange.


CONCLUSION OF LAW

The claim for service connection for a residual scar of the 
nose for removal of hemangioma is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim 
for service connection for a scar of the nose for removal of 
hemangioma; that is, evidence which shows that his claim is 
plausible, meritorious on its own, or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If he has not presented 
such a claim, his appeal must, as a matter of law, be denied, 
and there is no duty on the VA to assist him further in the 
development of the claim.  Murphy at 81.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has also stated that a claim 
must be accompanied by supporting evidence; an allegation is 
not enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In 
a claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

Where a malignant tumor becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may be granted for a disease based on 
exposure to agent orange when there is medical evidence 
linking it to such incident.  Combee v. Brown, F. 3d 1039 
(Fed. Cir. 1994).  If a veteran was exposed to an herbicide 
agent during active military, naval or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 (West 1991 & Supp. 1999) 
and 38 C.F.R. § 3.307(a)(6) (1999) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) (1999) are also satisfied: Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; multiple myeloma; respiratory cancers (cancers of the 
lung, bronchus, larynx or trachea); and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e) (1999).  The diseases listed at 
38 C.F.R. § 3.309(e) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne, PCT, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within one year, and respiratory cancers within 30 years, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval or air service.  
38 U.S.C.A. §§ 1113, 1116 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.307(a)(6)(ii).  

Service connection is in effect for a scar of the back.  A 
review of the record shows that service connection has not 
been granted for any other disability.

The June 1964-May 1967 service medical records are negative 
for hemangioma.  The post-service medical records do not show 
the presence of hemangioma until around August 1967 and do 
not relate this tumor to an incident of service, including 
exposure to agent orange, or to the veteran's service-
connected scar of the back.  A claim for service connection 
for a disability is not well grounded where there is no 
evidence linking the claimed condition to an incident of 
service.  Caluza, 7 Vet. App. 498.  Nor does the evidence 
show that the hemangioma was malignant.

Statements from the veteran and his mother are to the effect 
that the veteran's hemangioma of the nose is due to an 
incident of service, including exposure to agent orange, but 
this lay evidence is not sufficient to support a claim for 
service connection of a disability based on medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

There is no medical evidence showing that the veteran's 
hemangioma of the nose was malignant.  Hence, service 
connection is not warranted for this tumor on a presumptive 
basis under 38 C.F.R. § 3.309(a).  While the evidence 
indicates that the veteran had Vietnam Service, and under 
these circumstance he may have been exposed to agent orange, 
hemangioma is not a disease listed under 38 C.F.R. § 3.309(e) 
that may be service connected on a presumptive basis based on 
exposure to agent orange.

In this case, there is no competent (medical) evidence 
linking the veteran's hemangioma of the nose, first found 
after service, to an incident of service, including exposure 
to agent orange, or to a service-connected disability, and 
the claim for service connection for a scar of the nose for 
removal of hemangioma is not plausible.  Hence, the claim is 
denied as not well grounded.

The Board notes that the RO denied the claim for service 
connection for a scar of the nose due to removal of 
hemangioma on the merits and finds no prejudice to the 
veteran in appellate denial of the claim as not well 
grounded.  Edenfield v. Brown, 8 Vet. App. 384 (1995).



ORDER

The claim for service connection for a scar of the nose for 
removal of hemangioma is denied as not well grounded.


REMAND

With regard to the claim for service connection for PTSD, the 
veteran failed to respond to an October 1997 RO letter 
requesting specific information concerning his alleged in-
service stressors in order to obtain verifying information of 
these stressors from the US Marine Corps Historical Center.  
The evidence, however, indicates that the veteran has mental 
problems and has recently moved.  In the judgment of the 
Board, another attempt should be made to obtain the 
previously requested information from the veteran.

The veteran submitted a claim for a permanent and total 
disability rating for pension purposes, but at a VA medical 
examination in May 1998 he reported that he was gainfully 
employed as an electrician and in no need of pension.  In an 
October 1998 letter, the representative asked the veteran 
whether he wanted to withdraw his appeal from the denial of a 
permanent and total disability rating for pension purposes, 
but the record does not show a reply to this correspondence.  
Prior to appellate consideration of this matter, it is the 
judgment of the Board that another attempt should be made to 
clarify the veteran's desire to appeal this issue, and if he 
does, to have him complete a VA Form 21-527 or other 
appropriate form in order to determine whether he satisfies 
the threshold requirements for eligibility for pension.

The August 1994 RO rating decision denied service connection 
for residuals of bilateral inguinal herniorrhaphies, 
alopecia, and soft tissue sarcoma.  On August 22, 1994, he 
was notified of these determinations.  In January 1995, the 
veteran disagreed with the determinations in the August 22, 
1994 letter.  These issues have not been made subjects of a 
statement of the case, and they should be.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  The Board may not address 
these issues until the veteran has been sent a statement of 
the case.  38 C.F.R. § 20.200 (1998); Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should send a letter to the 
veteran at his most recent address and 
attempt to obtain the information 
requested from him in the October 1997 
letter and to determine whether he wishes 
to continue his appeal from the denial of 
a permanent and total disability rating 
for pension purposes.

If information is received from the 
veteran concerning his in-service PTSD 
stressors, this information and other 
related service information in the claims 
folder should be sent to the US Marine 
Corps Historical Center with a request 
for supporting information.

If the veteran wishes to continue with 
the appeal of the issue of entitlement to 
a permanent and total disability rating 
for pension purposes, a VA Form 21-527 or 
other appropriate form should be sent to 
him for completion in order to obtain 
information on his income, net worth, and 
employment.



2.  The RO should then review the issues 
of entitlement to service connection for 
PTSD and entitlement to a permanent and 
total disability rating for pension 
purposes.  Thereafter, an appropriate 
supplemental statement of the case should 
be sent to him and his representative.  

3   The above supplemental statement of 
the case should include the issues of 
service connection for residuals of 
bilateral inguinal herniorrhaphies, 
alopecia, and soft tissue sarcoma.  The 
veteran should be advised that a VA Form 
1-9 should be submitted within 60 days in 
order to continue the appeal of these 
matters.  38 C.F.R. § 20.302(c) (1999).


The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. Day
	Member, Board of Veterans' Appeals


 

